UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
SIMONE ANDERSON,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   19-CV-5381 (PKC) (VMS)

KEYSTONE FREIGNT CORP., KEYSTONE
FREIGHT CORPORATION, NATIONAL
RETAIL SYSTEMS, INC., KEYSTONE
FREIGHT (NY), and TAMMANY HEYES,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On September 20, 2019, Defendants Keystone Freight Corp., Keystone Freight

Corporation, National Retail Systems, Inc., Keystone Freight (NY), and Tammany Heyes filed a

Notice of Removal (“Notice”) removing this action from the Supreme Court of the State of New

York, Queens County to this Court. (Dkt. 1.) For the reasons set forth below, this case is sua

sponte remanded to the state court.

                                              BACKGROUND

        Plaintiff Simone Anderson alleges that on September 27, 2018 she was injured when the

motor vehicle she was driving was struck by a motor vehicle owned by Keystone Freight Corp.,

Keystone Freight (NY), and National Retail Systems, Inc., and operated by Heyes in the course of

his employment by Keystone Freight Corp. (See generally Complaint, Dkt. 1-2.) Plaintiff’s

complaint demands “judgment against the defendant[s] in an amount that exceeds the jurisdictional

limits of the lower Courts” (id. at 14), but does not specify any specific damages amount.

        In removing this matter, Defendants invoke diversity jurisdiction pursuant to 28 U.S.C. §

1332 as the basis for federal subject matter jurisdiction. (Notice, Dkt. 1, ¶ 8.) The Notice alleges


                                                           1
that Plaintiff is a citizen of New York, Defendant Keystone Freight is a citizen of Pennsylvania

and New Jersey, Defendant National Retail Systems, Inc. is a citizen of Delaware and New Jersey,

and Defendant Heyes is a citizen of North Carolina. (Id. ¶¶ 5–7.)1 With respect to the amount in

controversy, the Notice only states that “[t]he amount in controversy exceeds the sum of $75,000.”

(Id. ¶ 8.) Thus far, Plaintiff has not filed a motion for remand.

                                           DISCUSSION

        As a threshold matter, the Court first must address whether it may remand this case to the

state court sua sponte, absent a motion from Plaintiff. The relevant statute, 28 U.S.C. § 1447(c),

states in pertinent part:

        A motion to remand the case on the basis of any defect other than lack of subject
        matter jurisdiction must be made within 30 days after the filing of the notice of
        removal under [S]ection 1446(a). If at any time before final judgment it appears
        that the district court lacks subject matter jurisdiction, the case shall be remanded.

Id. The Second Circuit has construed this statute as authorizing a district court, at any time, to

remand a case sua sponte upon a finding that it lacks subject matter jurisdiction. See Mitskovski

v. Buffalo & Fort Erie Pub. Bridge Auth., 435 F.3d 127, 131, 133−34 (2d Cir. 2006) (citing Bender

v. Williamsport Area Sch. Dist., 475 U.S. 534, 541 (1986)).

        Here, as in all cases removed to the federal courts, the removing party has the burden of

establishing that the amount in controversy exceeds the $75,000 jurisdictional threshold mandated

by 28 U.S.C. § 1332(a). See Lupo v. Human Affairs Int’l, Inc., 28 F.3d 269, 273−74 (2d Cir. 1994).

“[I]f the jurisdictional amount is not clearly alleged in the plaintiff’s complaint, and the defendant’s

notice of removal fails to allege facts adequate to establish that the amount in controversy exceeds

the jurisdictional amount, federal courts lack diversity jurisdiction as a basis for removing the



        1
            The Notice alleges that Defendant Keystone Freight (NY) does not exist. (Id. ¶ 6.)

                                                   2
plaintiff’s action from state court.” Id. The Second Circuit has cautioned district courts to

“construe the removal statute narrowly, resolving any doubts against removability.”            In re

Fosamax Prods. Liab. Litig., No. 06-MD-1789 (JFK), 2013 WL 603187, at *2 (S.D.N.Y. Feb. 14,

2013) (citing Somlyo v. J. Lu-Rob Enters., Inc., 932 F.2d 1043, 1045−46 (2d Cir. 1991)).

        In this case, Defendants fail to meet their burden to show that the $75,000 jurisdictional

amount required for diversity jurisdiction has been satisfied, as they assert only that “[t]he amount

in controversy exceeds the sum of $75,000” (Notice, Dkt. 1, ¶ 8) without providing any factual

allegations to support this conclusion. Furthermore, here, “Defendant[s] cannot meet [their]

burden by relying on inferences drawn from [Plaintiff’s complaint], because the [c]omplaint does

not allege a damages amount.” Herrera v. Terner, No. 16-CV-4610 (DLI) (JO), 2016 WL

4536871, at *2 (E.D.N.Y. Aug. 30, 2016). Plaintiff only alleges that she was damaged “in an

amount that exceeds the jurisdictional limits of the lower Courts.” (Complaint, Dkt. 1-2, at 14.)

This mention of the “lower Courts” is a reference to the lower civil courts of New York, which

may not entertain actions seeking to recover more than $25,000, and not a reference to the federal

district courts. See Woodley v. Mass. Mut., No. 08-CV-949 (NRB), 2008 WL 2191767, at *2

(S.D.N.Y. May 23, 2008) (remanding case for failure to satisfy jurisdictional amount where

defendants relied solely on ad damnum clause in complaint stating that plaintiff was seeking

damages in excess of the “monetary jurisdiction of all lower [c]ourts”) (internal citation omitted);

see id. at *2 n.3 (collecting cases).

        Finally, neither the complaint nor the Notice contains any further information specifying

the nature and extent of Plaintiff’s injuries that would permit this Court to draw a reasonable

inference that the amount-in-controversy requirement has been satisfied. Plaintiff’s general

allegations that she “was severely injured, bruised and wounded, suffered, still suffers and will



                                                 3
continue to suffer for some time physical pain and bodily injuries and became sick, sore, lame and

disabled and so remained for a considerable length of time”; that she “was compelled to and did

necessarily require medical aid and attention, and did necessarily pay and become liable therefore

for medicines”; that she “has been unable to attend to her usual occupation in the manner required”;

and that she “sustained serious injuries as defined in Section 5102(d) of the Insurance Law of the

State of New York, and has sustained economic loss greater than basic economic loss as defined

in Section 5102 of the said Insurance Law2” (Complaint, Dkt. 1-2, at 13) are not enough. See

Valente v. Garrison From Harrison LLC, No. 15-CV-6522 (DLI) (MDG), 2016 WL 126375, at

*2 (E.D.N.Y. Jan. 11, 2016) (remanding case because “the [c]omplaint’s boilerplate allegations

that [the p]laintiff ‘sustained severe personal injuries, was rendered sick, sore, lame and disabled,

required medical attention, suffered pain, will continue to suffer and will require medical attention

in the future’” “do not suffice to establish that this action involves an amount in controversy

adequate to support federal diversity jurisdiction”); Herrera, 2016 WL 4536871, at *2 (remanding

case because “boilerplate” allegations based on Article 51 of New York Insurance Law “do not

suffice to establish that this action involves an amount in controversy adequate to support federal

diversity jurisdiction”).

        Accordingly, the Court finds that Defendants’ allegations in their Notice are insufficient to

support the exercise of federal subject matter jurisdiction.3 Remand to the state court is therefore

proper. See, e.g., Woodley, 2008 WL 2191767, at *2.


        2
          Under Section 5102 of the New York Insurance Law, basic economic loss is defined as
“up to fifty thousand dollars per person.” N.Y. Ins. Law § 5102. Therefore, Plaintiff’s allegation
of “economic loss greater than basic economic loss” (Complaint, Dkt. 1-2, at 13) does not, on its
own, satisfy the required jurisdictional amount. See Herrera, 2016 WL 4536871, at *2.
        3
         The Court notes that Defendants are “not without recourse to determine the amount of
damages Plaintiff seeks.” Herrera, 2016 WL 4536871, at *2. “[T]he removal clock does not start
to run until the plaintiff serves the defendant with a paper that explicitly specifies the amount of
                                                 4
                                         CONCLUSION

       For the foregoing reasons, this case is remanded to New York State Supreme Court, Queens

County, under Index No. 714588/2019, for lack of federal subject matter jurisdiction.

                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: October 18, 2019
       Brooklyn, New York




monetary damages sought.” Moltner v. Starbucks Coffee Co., 624 F.3d 34, 38 (2d Cir. 2010).
“Rather than prematurely removing the action to this Court, Defendant[s] should have availed
[themselves] of [N.Y. C.P.L.R. § 3017(c)], pursuant to which the state court, on motion, is to order
Plaintiff to respond to a demand for total damages.” Herrera, 2016 WL 4536871, at *2.; cf.
Noguera v. Bedard, No. 11-CV-4893 (RRM) (ALC), 2011 WL 5117598, at *2 (E.D.N.Y. Oct. 26,
2011) (“Defendants’ remedy is not to presume, by plaintiff’s silence, that the amount in
controversy, if admitted, would confer federal subject matter jurisdiction, and thus remove the
action.”).
                                                 5
